DOWNEY, Judge.
North Broward Hospital District, as use plaintiff, filed suit for the use and benefit of Truland of Florida, Inc., to recover monies due Truland as a subcontractor on a construction contract with appellee William Passalacqua Builders, Inc., the general contractor. Appellees filed motions to dismiss and motions to stay the proceeding pending arbitration of the claim, pursuant to the contract between the parties. The motion to stay the proceeding and require appellant to submit to arbitration was granted and appellant seeks review of that order.
The action below was one formerly cognizable at law and the order staying the proceeding and requiring the parties to submit to arbitration is an interlocutory order. Thus, this court does not have jurisdiction to entertain the appeal.
Accordingly, this appeal is dismissed.
WALDEN and MAGER, JJ., concur.